DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/24/2021 has been entered and fully considered.
Claims 1-30 are pending of which claims 1 and 30 are independent. All independent claims are amended. Claims 18-29 were previously allowed.
The IDS(s) submitted on 10/25/2019 and 1/17/2020 is being considered.
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
First, since independent claims 1 and 30 are amended and the scope of the claims has changed and  the rejection provided below constitute a new ground of rejection.   Consequently the office action is final due to amendment. 
Applicant argues, in the Remarks on page 12 in the second paragraph, with respect independent claims 1 and 30, that the secondary reference, Uemura, fails to teach the limitation reciting “….a radio resource control message indicating, within a single information element of the radio resource control message, a plurality of measurement configurations…”.  The reason provided by Applicant for the limitation not to be taught is that in the RRC message of Fig. 3, each information element correspond to a single measurement object and consequently the RRC message in Fig. 3 does not have a single information element containing a plurality of information elements.  Applicant concedes in the Remarks, last two lines of page 11 and first three lines of page 12, that the information elements in the RRC message shown in Uemura’s  Fig. 3 are contained in a MeasObject-List ( a measurement object list).  However the Applicant fails to address why MeasObject-List cannot be considered as an information element (emphasis added)
	Examiner’s Response: The examiner respectfully disagrees with Applicant’s arguments as presented above and the examiner still contends the secondary reference, Uemura, still teaches the amended limitations in independent claims 1 and 30.

	There is no reason why MeasObject-List cannot be a single Information Element containing parameters/sub-fields MeasObjectEUTRA #1, MeasObjectEUTRA #2,…and does not mean much because Uemura referred to the parameters as information elements.  Information Element is a container in a given message and cannot be a novel idea formatting and reformatting an Information Elelment.
Applicant argues regarding dependent claim 11 argues Tooher does not teach RRC message to configure the terminal/UE/WTRU for measurement as argued in the Remarks on page 13, 3rd paragraph, and Applicant indicates that in Uemura’ s paragraph 72 only the terminal/UE/WTRU uses RRC messaging to report measurement results. 
	Examiner’s Response: Examiner respectfully disagrees with Applicant’s position.  Tooher teaches RRC messaging for plurality of measurement configurations in paragraphs 72 and 177 and in particular teaches configuring the terminal/UE/WTRU .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-7, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al (US 20190141555 A1) in view of Uemura et al (US 20180213427 A1).
	Regarding claim 1, Tooher discloses a method (See Figs. 1-7) for wireless communication at a user equipment (UE) (i.e. WTRU 102 in Figs 1a-1e), comprising:
	receiving, from a base station (i.e. NodeB/eNodeB/base station in Figs. 1a-1e), a message indicating a plurality of measurement configurations (see paragraphs 199-201 and Fig. 6 in step 651 a first DCI 610 message sends a plurality of measurement configurations RMR 601 and RMR 602 where RMR is reference measurement resources at least per paragraphs 171, 181 and 185) , each measurement configuration of the plurality of measurement configurations indicated by the message comprising different sets of measurement parameters used for measuring a reference signal (RS) of a cell (See RMR 6601 and RMR 602 configurations indicate the Reference Signals 631 and 632 and associated parameters are detailed in paragraphs 139-149 and includes duration of measurement and transmission power and TRP/cell specific per paragraph 194);
	receiving, from the base station(i.e. NodeB/eNodeB/base station in Figs. 1a-1e), a control message indicating that the UE activate a first measurement configuration (i.e. Fig. 6 in steps 652 and 653 DCI 620 is the second message activating configuration RMR 601 and RMR 602 one at a time), deactivate the first measurement configuration (i.e. Fig. 6 in step 655 DCI 620 is the second message deactivating configuration RMR 601),  or switch to the first measurement configuration, wherein the first measurement configuration (i.e. RMR 601 is the first configuration) from the plurality of measurement configurations (i.e. plurality of measurement configurations are RMR 601, 602, and 603 per Fig. 6); and determining a measurement reporting scheme based at least in part on the control message indicating that the UE activate, deactivate, or switch to the first measurement configuration. (Tooher clearly shows in the first sentence of paragraph 296 that a measurement reporting process is precisely defined to contain measurement configurations and feedback resources.  Further in paragraph 297 the first sentence indicates an indication which can be a message of a “measurement  reporting process” and in the same paragraph the message or indication of a “measurement  reporting process” can also indicate activating or deactivating a configuration or feedback resources in the “measurement processing process”.   From the examiner’s perspective the indication/message of a “measurement process” activates/deactivates feedback reporting and measurement configurations and can be the second DCI in Tooher’s system that activates and deactivates configurations.   The examiner pauses the following question - when the applicant uses the same second message to activate measurement configurations as well as determine reporting/feedback scheme are not elements being combined like Tooher’s system.  )
`	Tooher fails to clearly teach a radio resource control message indicating, within a single information element of the radio resource control message, a plurality of measurement configurations, each measurement configuration of the plurality of measurement configurations indicated by the radio resource control message 
	Uemura unambiguously teaches a radio resource control message (See Fig. 3 is an RRC message sent from the base station to the terminal - see paragraph 217 on RRC message  )  indicating,  within a single information element of the radio resource control message  (An information element in a message or a packet is simply a field or a container in the message/packet and the field can contain sub-fields - no more no less.  Accordingly the message or notification shown in Fig. 3 is an RRC message sent from base station to the terminal/UE per Uemura’ s paragraph 217. See also Uemura’s paragraphs 48, 82, 125, 266, and 267on RRC message containing a plurality of measurement configurations.  Uemura’ s  Fig. 3 shows an RRC message containing a single information element, MeasObject-List, containing a plurality of measurements MeasObjectEUTRA #1, MeasObjectEUTRA #2,… and fully anticipates the amended limitations) , a plurality of measurement configurations (i.e. measEutraObject1, meeasEutraObject2,…measEutraObject n), each measurement configuration of the plurality of measurement configurations indicated by the radio resource control message comprising different sets of measurement parameters (i.e. the parameters of each measurement configuration/object are shown in Fig. 3 and varies from Carrier Freq to RSSI measure bandwidth)  used for measuring a reference signal (RS) of a cell. (See paragraphs 42 and 122-123 and 125 on Reference Signals of a cell measurement).

	Regarding claim 2, Tooher discloses the method of claim 1, further comprising:
determining a set of measurement parameters of the first measurement configuration based at least in part on the control  message indicating that the UE activate the first measurement configuration; (See paragraph 200 the second message DCI 620 provides additional parameters when activating first measurement configuration RMR 601 as shown in Fig. 6 step 654)
performing measurements of the RS in accordance with the determined set of measurement parameters; (See at least paragraphs 278-279  where the RS received from TRP are measured within the parameters received and reported  back) and

transmitting a measurement report to the base station comprising measurements of the RS based on the measurement reporting scheme. (See paragraphs 212 and 297 measurement reporting scheme based at least in part, on the indication to activate, deactivate a Reference Measurement Resources (RMR) configuration)
	Regarding claim 5, Tooher discloses the method of claim 2, further comprising:
identifying that the set of measurement parameters comprises an RS measurement configuration for performing measurements of the RS of the cell, the RS measurement See Paragraphs 181, 268 and 297 indicating RMR which is reference measurement resource configurations like Fig. 6 RME 601-603 and RS 631 and 632 of the cell/TRP measurement periodicity is specified)
	Regarding claim 6, Tooher discloses the method of claim 5, wherein the RS measurement configuration corresponds to a configuration of the RS of the cell or is independent of the configuration of the RS of the cell. (See paragraph 299 indicating such a first RMR and a second RMR may be associated with a same TRP and/or cell. See paragraph 194 too)
	Regarding claim 7, Tooher discloses the method of claim 5, wherein the RS measurement configuration indicates different types of RSs to be measured. (See paragraphs 63-64 indicates the RS can be CRS or DM-RS)
	Regarding claim 9,  Tooher discloses the method of claim 1, further comprising: performing measurements of the RS using the first measurement
configuration; (See Fig. 6 step 654 RMR 601 measurement configuration is activated and the WTRU receives RS 631 and measurement is conducted )and
stopping measurements of the RS using the first measurement configuration based at least in part on the control message indicating that the UE deactivate the first measurement configuration.(See Fig. 655 RMR 601 measurement configuration is deactivated and the WTRU ceases to receive RS 631and measurement stops - see paragraphs 181 and 204-207)
	Regarding claim 10, Tooher discloses the method of claim 1, further comprising: performing measurements of the RS using a second measurement
See Fig. 6 RMR 602 is second measurement configuration and activated at step 652 and once activated according to the configuration parameters measurement is done - paragraphs 200 and  204);
switching to the first measurement configuration based at least in part on the control message indicating that the UE switch to the first measurement configuration; (i.e. second message being DCI 620 in Fig. 6 and can be used to deactivate second measurement RMR 602 and switch to any RMR including RMR 601 - see paragraphs 204-205)
determining a set of measurement, parameters of the first measurement configuration, wherein the set of measurement parameters of the first measurement configuration is different from a set of measurement parameters of the second measurement configuration; (i.e. each RMR 601-603 measurement configurations have different parameters and when switched the parameters of the activated measurement configuration is used to conduct measurements -see paragraphs 201-208)
performing measurements of the RS in accordance with the determined set of measurement parameters of the first measurement configuration ; (See at least paragraphs 278-279  where the RS received from TRP are measured within the parameters received and reported  back) and
transmitting a measurement report to the base station comprising measurements of the RS based on the measurement reporting scheme. (See paragraphs 212 and 297 measurement reporting scheme based at least in part, on the indication to activate, deactivate a Reference Measurement Resources (RMR) configuration)
claim 11, Tooher modified by Uemura discloses the method of claim 1, further, wherein:
the control message (i.e. DCI 610 in Fig. 6) indicating the plurality of measurement configurations (i.e. RMR 601 and 602) comprises an indication of the first measurement configuration for measuring the RS of the cell (i.e. indication of RS 631 and 632 of cell/TRP  to measure step 651 in Fig. 6 - see also paragraphs 199 and 294) and ;
the control message (i.e. DCI 620 in Fig. 6 and does activations In steps 652-654 and deactivation in step 655)further indicates that the UE activate a first set of measurement parameters of the first measurement configuration (Fig. 6 activation via message DCI 610 in steps 652-654 and in step 654 specific parameters are additionally activated), deactivate the first set of measurement parameters of the first measurement configuration, or switch to the first set of measurement parameters of the first measurement configuration (i.e. see paragraph 204 where parameters may be changed or switched within an active measurement configuration like RMR 602 as also seen in Fig. 6 step 654); and
the determining the measurement reporting scheme is based at least in part on the second message indicating that the UE  (see paragraphs 296-297) activate, deactivate, or switch to the first set of measurement, parameters,. (See at least paragraphs 278-279  where the RS received from TRP are measured within the parameters received and reported  back)
	Tooher does not clearly teach the control message being a radio resource control message and the radio resource control message indicating the plurality of measurement configurations.
see Paragraphs  217 and 266 and 267 on RRC message and the message shown in Fig. 13 is an RRC message ) and the radio resource control message (i.e. message in Fig. 3 and paragraphs 213-214 ) indicating the plurality of measurement configurations (i.e. the RRC  message of Fig. 3 the measurement configurations are MeasObjectEutra1 and MeasObjectEutra2  with respective parameters as detailed in paragraph 214.  See paragraphs 42 and 122-123 and 125 on Reference Signals of a cell measurement).
	In view of the above, having the method of Tooher and then given the well- established teaching of Uemura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tooher as taught by Uemura, since Uemura states in the abstract amd paragraph 07  that the modification results in the terminal device measuring a cell efficiently.
	Regarding claim 12, Tooher discloses the method of claim 11, further comprising:
determining a periodicity of the first set of measurement parameters based at least in part (i.e. in paragraphs 68-69 149, 180-181, 184 and 229 periodicity as a parameter of RS measurements is disclosed), on the control message indicating that the UE activate the first set of measurement parameters;(See paragraph 204 and Fig. 6 second message DCI 620 activates/deactivates any parameter including periodicity for an active RMR measurement configuration like RMR 602)
performing measurements of the RS in accordance with the determined periodicity of the first set of measurement parameters(See at least paragraphs 278-279  where the RS received periodically from TRP are measured within the parameters received and reported  back); and
transmitting a measurement report to the base station comprising measurements of the RS based on the measurement reporting scheme. (See paragraphs 212 and 297 measurement reporting scheme based at least in part, on the indication to activate, deactivate a Reference Measurement Resources (RMR) configuration)
	Regarding claim 13, Tooher discloses the method of claim 11, further comprising:


measurement parameters (i.e. in paragraphs 68-69 149, 180-181, 184 and 229 periodicity as a parameter of RS measurements is disclosed and is a measurement occasion),based at least in part on the second message indicating that the UE activate the first set of measurement parameters; (See paragraph 204 and Fig. 6 second message DCI 620 activates/deactivates any parameter including periodicity for an active RMR measurement configuration like RMR 602)
	performing measurements of the RS in accordance with the determined one or more measurement occasions: (See at least paragraphs 278-279  where the RS received periodically from TRP are measured within the parameters received and reported  back);and
	transmitting a measurement report to the base station comprising measurements of the RS based on the measurement reporting scheme. (See paragraphs 212 and 297 measurement reporting scheme based at least in part, on the indication to activate, deactivate a Reference Measurement Resources (RMR) configuration)
	Regarding claim 14 Toother discloses the method of claim 11, further comprising:
performing measurements of the RS using the first set of measurement parameters (i.e.. For instance once RMR 601 or RMR 602 is activated via second message DCI 620 then RS 631 and/or RS 632 is measured within the received parameters - see paragraphs 200-208); and

per paragraph 204 and Fig. 6 second message DCI 620 activates/deactivates measurement parameters in an active measurement configuration like RMR 602 in Fig. 6 - see paragraphs 200-204)
	Regarding claim 15 Toother discloses the method of claim 11, further comprising:
performing measurements of the RS using a second set of measurement parameters of the measurement configuration; (See Fig. 6 parameters for RMR 602 measurement configuration activated or updated in step 654 See also at least paragraphs 278-279  where the RS received periodically from TRP are measured within the parameters received and reported  back);
switching from the second set of measurement parameters to the first set of measurement parameters based at least in part on the second message indicating that the UE switch to the first set of measurement parameters(See paragraph 204 and Fig. 6 second message DCI 620 activates/deactivates any parameter including periodicity for an active RMR measurement configuration like RMR 602)
, wherein the first set of measurement parameters has a different periodicity than a periodicity of the second set of measurement parameters, or has a different one or more measurement occasions than measurement occasions of the second set of measurement parameters, or a combination thereof,
.e. in paragraphs 68-69 149, 180-181, 184 and 229 periodicity as a parameter of RS measurements is disclosed and is a measurement occasion and can be varied by second message DCI 620 - see paragraph 204 and Fig. 6)
performing measurements of the RS using the first set of measurement parameters: (See at least paragraphs 278-279  where the RS received periodically from TRP are measured within the parameters received and reported  back); and
transmitting a measurement report to the base station comprising measurements of the RS based on the measurement reporting scheme. (per paragraph 204 and Fig. 6 second message DCI 620 activates/deactivates measurement parameters in an active measurement configuration like RMR 602 in Fig. 6 - see paragraphs 200-204)
	Regarding claim 16 Toother discloses the method of claim 1, wherein receiving the second message comprises:
receiving the second message (i.e. DCI message 620) via downlink control information (DCI), or via a medium access control (MAC) control element (CE), or via a different carrier, or via a different bandwidth part (BWP), or a combination thereof. (DCI message 620 is the second message and is a DCI as shown in in paragraphs 207-208  and 266 and 276)
	Regarding claim 17 Toother discloses the method of claim 1, further comprising transmitting an acknowledgement. (ACK) in response to receiving the second
message.(see paragraph 216 DCI message 620 used for activation deactivation is received by WTRU it is acknowledged with a message)
	
claim 30, Toother discloses an apparatus (i.e. Fig. 1B paragraph 0009) for wireless communication, comprising: a processor(Fig. 1a processor 118), memory (Fig. 1 B memory  130/132) in electronic communication with the processor; and
instructions stored in the memory  and executable by the processor to cause the
apparatus to:
	receive, from a base station (i.e. NodeB/eNodeB/base station in Figs. 1a-1e), a first message indicating a plurality of measurement configurations (see paragraphs 199-201 and Fig. 6 in step 651 a first DCI 610 message sends a plurality of measurement configurations RMR 601 and RMR 602 where RMR is reference measurement resources at least per paragraphs 171, 181 and 185) , each measurement configuration of the plurality of measurement configurations comprising different sets of measurement parameters used for measuring a reference signal (RS) of a cell (See RMR 6601 and RMR 602 configurations indicate the Reference Signals 631 and 632 and associated parameters are detailed in paragraphs 139-149 and includes duration of measurement and transmission power and TRP/cell specific per paragraph 194);
	receive, from the base station(i.e. NodeB/eNodeB/base station in Figs. 1a-1e), a control message indicating that the UE activate a first measurement configuration (i.e. Fig. 6 in steps 652 and 653 DCI 620 is the second message activating configuration RMR 601 and RMR 602 one at a time), deactivate the first measurement configuration (i.e. Fig. 6 in step 655 DCI 620 is the second message deactivating configuration RMR 601),  or switch to the first measurement , wherein the first measurement configuration (i.e. RMR 601 is the first configuration) from the plurality of measurement configurations (i.e. plurality of measurement configurations are RMR 601, 602, and 603 per Fig. 6); and 	determine a measurement reporting scheme based at least in part, on the control message indicating that the UE activate, deactivate, or switch to the first measurement configuration. (Tooher clearly shows in the first sentence of paragraph 296 that a measurement reporting process is precisely defined to contain measurement configurations and feedback resources.  Further in paragraph 297 the first sentence indicates an indication which can be a message of a “measurement  reporting process” and in the same paragraph the message or indication of a “measurement  reporting process” can also indicate activating or deactivating a configuration or feedback resources in the “measurement processing process”.   From the examiner’s perspective the indication/message of a “measurement process” activates/deactivates feedback reporting and measurement configurations and can be the second DCI in Tooher’s system that activates and deactivates configurations.   The examiner pauses the following question - when the applicant uses the same second message to activate measurement configurations as well as determine reporting/feedback scheme are not elements being combined like Tooher’s system.  )
	Tooher fails to clearly teach a radio resource control message indicating , within a single information element of the radio resource control message    , a plurality of measurement configurations, each measurement configuration of the plurality of measurement configurations indicated by the radio resource control message 
	Uemura unambiguously teaches a radio resource control message (See Fig. 3 is an RRC message sent from the base station to the terminal - see paragraph 217 on RRC message  )  indicating , within a single information element of the radio resource control message (An information element in a message or a packet is simply a field or a container in the message/packet and the field can contain sub-fields - no more no less.  Accordingly the message or notification shown in Fig. 3 is an RRC message sent from base station to the terminal/UE per Uemura’ s paragraph 217. See also Uemura’s paragraphs 48, 82, 125, 266, and 267on RRC message containing a plurality of measurement configurations.  Uemura’ s  Fig. 3 shows an RRC message containing a single information element, MeasObject-List, containing a plurality of measurements MeasObjectEUTRA 1, MeasObjectEUTRA2,… and fully anticipates the amended limitations)  , a plurality of measurement configurations (i.e. i.e. measEUTRAObject1, meeasEUTRAtObject2,…measEUTRAObjectn), each measurement configuration of the plurality of measurement configurations indicated by the radio resource control message comprising different sets of measurement parameters (i.e. the parameters of each measurement configuration/object are shown in Fig. 3 and varies from Carrier Freq to RSSI measure bandwidth)  used for measuring a reference signal (RS) of a cell. (See paragraphs 42 and 122-123 and 125 on Reference Signals of a cell measurement).
.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Yi et al (US 20200136878 A1 - Examiner has verified that the provisional document which is relied for priority by the examiner fully supports the non provisional  document)
	Regarding claim 3, Tooher discloses the method of claim 2,but fails to disclose identifying that the set of measurement parameters comprises a synchronization signal block (SSB) measurement timing configuration (SMTC) window7 configuration selected from a plurality of SMTC window7 configurations, the SMTC window configuration comprising a SMTC window periodicity, or a SMTC window7 size, or a SMTC window offset, or a combination thereof.
	Yi discloses identifying that the set of measurement parameters comprises a
synchronization signal block (SSB) measurement timing configuration (SMTC) window7 configuration selected from a plurality of SMTC window7 configurations, the SMTC window configuration comprising a SMTC window periodicity, or a SMTC window7 size, or a SMTC window offset, or a combination thereof. (i.e. see paragraph 7 indicating SMTC being associated with measurement configuration BWP (Bandwidth Parts) and in paragraph 127 it is indicated a plurality of BWPs and further shown in Fig. 10 and with each BWP there is SMTC and when the BWP is activated the SMTC is activated - see paragraphs 8, 25, 81, 93-96 and 138)
	In view of the above, having the method of Tooher and then given the well- established teaching of Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tooher as taught by Yi, since Yi states in paragraph 09 that the modification results in the UE to reliably perform measurements in a switched BWP.	
	Regarding claim 8, Tooher discloses the method of claim 2 but fails to disclose identifying that the set of measurement parameters comprises a set of beams used for monitoring the RS, or an activation of inter-frequency measurements, or a deactivation of inter-frequency measurements, or a combination thereof.
	Yi discloses identifying that the set of measurement parameters comprises a set of beams used for monitoring the RS, or an activation of inter-frequency measurements, or a deactivation of inter-frequency measurements, or a combination thereof. (See paragraph 100 indicating A UE may be configured with measurement bandwidth/frequency, and the measurement may occur for intra-frequency and/or inter-frequency. and paragraphs 97-98 on activation/deactivation of BWP for inter-frequency)
	In view of the above, having the method of Tooher and then given the well- established teaching of Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the .	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Futaki  et al (US 20190182000 A1)
	Regarding claim 4, Tooher discloses the method of claim 2 but fails to disclose identifying that the set of measurement parameters comprises a measurement gap configuration selected from a plurality of measurement gap configurations, the measurement gap configuration comprising a measurement gap periodicity, or a measurement gap size, or a combination thereof.
	Futaki discloses identifying that the set of measurement parameters comprises a measurement gap configuration selected from a plurality of measurement gap configurations, the measurement gap configuration comprising a measurement gap periodicity, or a measurement gap size, or a combination thereof. (See paragraphs 117, 222, and 243 indicating measurement parameters including gap configurations including gap size and periodicity - See also Figs 14a-c and 15a-c)
	In view of the above, having the method of Tooher and then given the well- established teaching of Futaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tooher as taught by Futaki, since Futaki states in paragraph 49 that the modification results in allowing a radio terminal to be configured with a proper measurement gap for inter-BWP measurement within one carrier bandwidth.
	
	Allowable Subject Matter
Claims 18-21 and 22-29 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HABTE MERED/Primary Examiner, Art Unit 2474